Citation Nr: 0502522	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  97-34 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.

3.  Entitlement to service connection for a cerebrovascular 
accident, claimed as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1955.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO increased the rating for the service-connected 
psychiatric disorder (then defined as an anxiety neurosis) 
from 30 to 50 percent.  The RO also denied entitlement to 
service connection for hypertension and a cerebrovascular 
accident, claimed as secondary to the service-connected 
psychiatric disorder.  The veteran perfected an appeal of the 
denial of a rating in excess of 50 percent for the 
psychiatric disorder, and the denials of service connection 
for hypertension and a cerebrovascular accident.

In a January 1997 rating decision the RO changed the 
definition of the service-connected psychiatric disorder to 
PTSD, confirmed the 50 percent rating that had been granted 
in May 1996, and confirmed the denials of service connection 
for hypertension and the cerebrovascular accident.

The Board notes that, subsequent to the rating decisions 
described above, the veteran also claimed entitlement to 
service connection for a heart disorder as secondary to PTSD.  
In a May 2002 rating decision the RO denied that claim.  
Although supplemental statements of the case beginning in 
February 2003 included entitlement to service connection for 
a heart disorder as secondary to PTSD as an issue on appeal, 
the veteran did not appeal the May 2002 rating decision.  
Because he did not appeal the denial of service connection 
for a heart disorder, that issue is not within the Board's 
jurisdiction.  38 U.S.C.A. § 7105 (West 2002); Rowell v. 
Principi, 4 Vet. App. 9, 14 (1993) (in the absence of a 
timely appeal, the Board has no jurisdiction to review the 
claim); 38 C.F.R. § 20.200 (2004).

The evidence of record indicates that the veteran is 
currently cared for in a VA nursing home, and that he suffers 
from dementia.  The issue of whether he is competent to 
handle his VA compensation benefits is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for 
hypertension and a cerebrovascular accident is addressed in 
the remand portion of the decision below and is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The AMC will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The service-connected PTSD is manifested by totally 
incapacitating symptoms resulting in virtual isolation in the 
community, disturbed thought or behavioral processes 
associated with almost all daily activities, and the 
demonstrated inability to obtain or retain employment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1994); 38 C.F.R. §§ 4.1, 4.3, 
4.130, Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the manifestations of PTSD, as 
documented in his VA treatment records, support a disability 
rating in excess of 50 percent.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which has been codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA has issued regulations to implement the 
provisions of the VCAA, which are codified at 38 C.F.R. 
§3.159 (2004).  

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in February 2003 and 
February 2004 by informing him of the evidence required to 
establish entitlement to a higher rating.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO provided 
him with notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim and the requirement to submit medical evidence that 
established entitlement to a higher rating.  In these 
documents the RO also informed him of the cumulative evidence 
previously provided to VA or obtained by VA on his behalf, 
and any evidence he identified that the RO was unable to 
obtain.  The Board finds that in all of these documents the 
RO informed him of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 183.

Although the February 2003 and February 2004 notices were 
sent following the May 1996 decision, the veteran has had 
more than a year following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  Following the February 2003 notice the RO obtained 
additional evidence, and based on that additional evidence 
the RO re-adjudicated the substantive merits of the veteran's 
claim in a February 2004 supplemental statement of the case.  
In re-adjudicating the claim for an increased rating the RO 
considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  The veteran 
provided testimony at a hearing in July 1999.  For these 
reasons the Board finds that he has not been prejudiced by 
having been notified of the evidence needed to substantiate 
his claim following the RO's May 1996 decision, and that VA 
has fulfilled its obligation to inform him of the evidence 
needed to substantiate his claim.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (prejudice is not shown if the claimant 
has been given adequate notice of the need to submit evidence 
or argument on the question being considered and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing); VAOPGCPREC 7-04.  

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  The RO has obtained the 
veteran's VA treatment records, and provided him a VA 
psychiatric examination in May 1996.  Although the veteran 
has not been provided a current examination in order to 
determine the severity of his psychiatric impairment, in 
light of the Board's disposition of his appeal the Board 
finds that that failure is not prejudicial to him.

The evidence of record indicates that the veteran has been 
awarded disability benefits from the Social Security 
Administration (SSA).  The RO attempted on numerous occasions 
to obtain a copy of his SSA disability claims file, but 
received notification in December 2003 that the SSA was 
unable to locate the claims file.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Subsequent to the veteran's claim for an increased rating for 
his psychiatric disorder, the regulations pertaining to the 
evaluation of psychiatric disorders were revised effective 
November 7, 1996.  Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§§ 4.125-4.130 (2004)).  VA's General Counsel has held that 
where a law or regulation changes during the pendency of an 
appeal, the Board should first determine which version of the 
law or regulation is more favorable to the veteran.  If 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.

In the November 1997 statement of the case the RO provided 
the veteran the original and revised regulations pertaining 
to mental disorders and considered both versions of the 
regulations in denying entitlement to a disability rating in 
excess of 50 percent.  The veteran was provided the 
opportunity to present evidence and arguments in response.  
The Board finds, therefore, that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to him.  See Bernard v Brown, 4 Vet. App. 
384 (1993).

According to the rating criteria in effect prior to November 
1996, Diagnostic Code 9411 provided a 100 percent rating if 
analysis of the veteran's symptomatology showed that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; the demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132 (1994).

The General Rating Formula for Mental Disorders that became 
effective in November 1996 specifies that a 100 percent 
disability rating applies if there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

A review of the evidence of record discloses that the veteran 
served in combat in Korea for two years.  He was separated 
from service in February 1955 with a diagnosis of anxiety 
neurosis.  Service connection for an anxiety disorder has 
been in effect since December 1958, rated as at least 
10 percent disabling.  Prior to his June 1995 claim for an 
increased rating, the most recent psychiatric examination was 
conducted in March 1969.  The examiner then characterized the 
veteran's psychiatric impairment as severe.  

The RO provided the veteran a VA psychiatric examination in 
May 1996.  He then reported having nightmares and intrusive 
memories about events that occurred in Korea.  He was unable 
to watch any television program about war, and had an 
exaggerated startle response to loud noises and the sound of 
airplanes overhead.  He had considerable difficulty sleeping, 
with frequent awakenings and early morning insomnia.  He also 
reported having pervasive depression.

On mental status examination he was hypervigilant and had 
difficulty completing the examination, in that he was easily 
startled and upset.  There was no evidence of hallucinations, 
delusions, or psychotic symptoms.  His mood and affect were 
depressed, and he admitted to having previously had suicidal 
ideation.  He also admitted to irritability and attacks of 
rage.  His recent memory was impaired, his insight was 
superficial, and his judgment was fair.  The examiner 
assessed the veteran's level of social and occupational 
impairment by assigning a global assessment of functioning 
score of 34, which is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood (e.g., a depressed man avoids friends, 
neglects family, and is unable to work).  See 38 C.F.R. 
§ 4.130 (2004), citing the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), page 32.  

The veteran has continued to receive ongoing psychiatric 
treatment since at least June 1996, including multiple 
medications and weekly psychotherapy.  The VA treatment 
records disclose that his symptoms generally included marked 
insomnia due to nightmares, sleeping only a few hours each 
night; nightmares and flashbacks several times a week; 
depression; irritability and hostility; abusiveness to 
others, which caused relationship problems; agoraphobia due 
to panic attacks when he left home; impaired memory; impaired 
cognition; and the inability to drive due to excessive 
nervousness.  His VA psychiatrist described his perception of 
someone coming up behind him as a paranoid delusion.  He 
received inpatient PTSD treatment in October and November 
1999.

In a January 1998 report the veteran's therapist provided the 
opinion that the veteran was unemployable due to the symptoms 
of PTSD.  The therapist stated that the veteran became very 
anxious and depressed when confronted with even the slightest 
stressor.  He was preoccupied with his experiences in Korea, 
and demonstrated marked irritability and outbursts of rage at 
his family, in social situations, and at the VA medical 
center (MC).  He had to isolate himself in order to "stay 
out of trouble."

The veteran and his spouse provided testimony at an RO 
hearing in July 1999, at which time the veteran stated that 
he was very, very nervous.  He had stopped going outside his 
house because he felt as if someone was right behind him, 
which made him nervous and he began to shake.  He regularly 
had intrusive memories of his experiences in Korea.  He had 
no activities, other than a short walk in the morning, and 
did not trust people.  His wife testified that when their 
daughter was small she had climbed out of her room and down a 
tree because she was afraid of her father.

In an April 2000 report the veteran's therapist stated that 
the veteran had difficulty sleeping due to nightmares, daily 
depression, paranoid ideation, memory lapses, and cognitive 
dysfunction.  He was also easily agitated.  The therapist 
provided the opinion that the veteran was unemployable, and 
that he required support in order to be able to function as 
an outpatient.

In an August 2001 report the therapist described the 
veteran's psychiatric symptoms as severe, and stated that the 
symptoms impacted almost every aspect of the veteran's life.  
He continued to have a severe sleep disturbance due to night 
terrors of his combat experiences; his cognitive ability was 
limited due to confusion, disorientation, and the inability 
to follow instructions; and he suffered from panic attacks 
almost daily, a labile mood, and explosive behavior on a 
regular basis.  He also experienced paranoid delusions, which 
increased his level of depression.

The evidence also shows that since April 2003 the veteran has 
been in a VA nursing home due to his multiple, severe medical 
and psychiatric problems, and that he is able to respond only 
minimally due to dementia.

According to the rating criteria in effect prior to November 
1996, a 100 percent rating is applicable if the veteran is 
virtually isolated in the community, his symptoms represent 
gross repudiation of reality with disturbed thought or 
behavioral processes, with the demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1994).  The evidence of record shows that the 
veteran has been unemployed since at least 1992.  The 
examiner in May 1996 and the veteran's therapist have 
provided the opinion that he is unable to work due to the 
manifestations of PTSD.  

The medical records also indicate that the veteran has been 
generally confined to his home due to panic attacks and 
episodes of hostility that occurred when he left his home.  
He is now a patient in a nursing home.  He has been, 
therefore, virtually isolated in the community.  He has also 
demonstrated disturbed thought and behavioral processes, in 
that he suffers from a cognitive deficit, flashbacks several 
times a week, pervasive depression, impaired memory, paranoid 
delusions, and outbursts of rage.  For these reasons the 
Board finds that the criteria for a 100 percent disability 
rating for PTSD are met, and that the evidence supports the 
grant of such a rating.


ORDER

A 100 percent rating for PTSD is granted, subject to the laws 
and regulations pertaining to the payment of monetary 
benefits.


REMAND

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  The Court 
defined "disability" in this context as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing in the 
absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995).  

In order to establish service connection for the claimed 
disorder based on secondary service connection, there must be 
(1) medical evidence of a current diagnosis of the claimed 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to hypertension, 
and he does not claim otherwise.  He has asserted that his 
hypertension and a cerebrovascular accident (stroke) were 
caused or aggravated by his service-connected anxiety 
disorder.  The medical evidence establishes that he has 
hypertension, and that he had a stroke in May 1995.  Service 
connection has also been granted for an anxiety disorder, the 
definition of which was revised to PTSD.  In order to fulfill 
the duty to assist, VA is obligated to obtain a medical 
opinion on whether the PTSD caused or aggravated the 
hypertension.  Wallin, 11 Vet. App. at 512; 38 C.F.R. 
§ 3.159(c)(4) (2004).

The RO provided the veteran a VA medical examination in July 
1995 for the purpose of obtaining a medical opinion on 
whether the psychiatric disorder had caused or aggravated the 
hypertension and resulting stroke.  The examiner provided the 
opinion that the stroke was due to hypertension, but he did 
not provide an opinion on whether the hypertension had been 
caused or aggravated by the psychiatric disorder.  For that 
reason the Board finds that remand of this issue is required.

Accordingly, these issues are remanded for the following:

1.  The RO should forward the veteran's 
claims file to a VA physician for the 
purpose of obtaining a medical opinion on 
whether the service-connected PTSD at 
least as likely as not caused or 
aggravated the hypertension and resulting 
stroke.  That opinion should be based on 
review of the medical evidence of record 
and sound medical principles.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


